Bailey, J. The complainant, having obtained a judgment against one Sea, and having levied his execution upon the property of his debtor, seeks by his bill to have certain prior judgments and executions against the same debtor and in favor of other creditors vacated and declared null and void, so as to give priority to the complainant’s execution. The judgments thus attacked were entered by confession, and no claim is made that the indebtedness for which they were entered was not justly and in good faith due, nor are there any allegations of fraud or collusion. The claim to relief is based solely upon certain alleged irregularities in the entry of said judgments. The bill admits that said judgments purport to have been entered in open court in term time, but it is alleged that, in fact, the branch of said court presided over by the Judge before whom said judgments purport to have been entered was not in session on that day and had not been opened for that term; that the declarations and cognovits were presented to the Judge out of court; that he there indorsed thereon directions to enter judgments, and that said papers, with such indorsements, being filed with the clerk, said judgments were entered by him. It is the settled rule of law that the record of a court, show'ing a judgment by confession in open court, imports verity, and can not be contradicted by parol evidence. Roche v. Beldam, 119 Ill. 320. The record of such judgment is the only proper evidence of itself, and is conclusive evidence of the fact of the rendition of the judgment, and of all the legal consequences resulting from that fact, both as against the parties to the judgment, and all others whose interests may be affected thereby. Koren v. Roemheold, 7 Ill. App. 646; Richardson, v. Beldam, 18 Ill. App. 527; Jasper v. Schlesinger, 22 Ill. App. 637. The complainant, then, by admitting that the judgments which he is seeking to have set aside, purport to have been entered in open court in term time, admits the existence of judgment records which furnish conclusive evidence that said judgments were so entered, and he has therefore precluded himself by such admission from insisting that the contrary is the fact. It is alleged that the executions are void because they were issued and delivered to the Sheriff before the judgments were actually entered upon the records of the court. As the judgments were a part of the proceedings of the court in term time, it is not material whether the records of the judgments were actually written up or not at the time the executions were issued. Such was the conclusion reached by us on full consideration of this question in Jasper v. Schlesinger, supra. The point is made that the provisions of the warrants of attorney as to attorneys’ fees was fraudulent as to other creditors, in that it appropriated the amount of such fees to the payment of the attorneys of the judgment creditors without consideration. It is claimed that to the extent of such fees at least the judgments should be vacated. A stipulation by which a debtor agrees to pay the fees of his creditor’s attorney in case the latter is compelled to resort to legal proceedings to collect his debt, is an agreement which is not only eminently just, but which rests upon a good and valuable consideration. It is not in the nature of a gratuity, but is a contract by which the debtor, in part consideration of the credit given him, agrees to indemnify his creditor against the consequence of his neglect or refusal to pay, whereby the creditor may be subjected to the necessity of employing and paying an attorney. We are of the opinion that the bill presented no grounds for relief. The demurrer was therefore properly sustained. Decree affirmed: